DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/11/2020 has been entered.

Status of Claims
Claim(s) 1, 3-12 and 15-17 is/are currently amended. Claim(s) 1-17 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:


Claim(s) 15-17 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 15-17, Applicant discloses analyzing "candidate" features to identify or establish a diagnostic signature (e.g., ¶ [0086]; ¶ [0109]; claim 1, etc.). To achieve this, Applicant discloses the candidate features of AD patients and candidate features of healthy control subjects are compared to identify the most discriminating features between the two populations (¶ [0086]). Accordingly, Applicant discloses candidate features are compared among patient groups, but does not disclose comparing "candidate sets of extraction features" to a diagnostic signature. Applicant further discloses the invention may be utilized to classify subjects in categorical groups (¶ [0045]), suggesting that, subsequent to identifying the discriminating features of the diagnostic signature, those identified discriminating features of the signature may be extracted from a patient's EEG data and compared to the signature. This is consistent with claim 15 as previously presented. However, as presently amended, claim 15 now requires comparison of "candidate sets of extraction features" to a diagnostic stature, which is not disclosed, as noted above. Therefore, the limitation "comparing the candidate sets of extraction features for analysis to a diagnostic signature for Alzheimer's Disease (AD), where the diagnostic signature comprises discriminating features of 
Additionally, the limitation "calculating arithmetic or geometric means or accumulations of the discriminating features of the EEG signal time series transformed data across frequency scale ranges corresponding to brain frequency sub-bands" lacks sufficient support. Applicant discloses calculating arithmetic or geometric means or accumulations of WE and SE at each wavelet scale for respective brain frequency sub-bands. However, WE and SE at each wavelet scale are not described as "discriminating features." Rather, Applicant appears to disclose a discriminating feature is one that differs in a statistically significant manner between AD patients and healthy controls (e.g., ¶ [0109]); whereas WE and SE at each wavelet scale are extracted features that may be analyzed to determine if they are discriminating, or of a diagnostic signature Accordingly, while Applicant discloses calculating arithmetic/geometric means or accumulations of WE and SE at each wavelet scale for respective brain frequency sub-bands, from which candidate extraction features may be selected and analyzed to determine if they are discriminating features, Applicant fails to disclose calculating arithmetic or geometric means or accumulations of discriminating features of the EEG signal time series, such that the above-noted limitation is directed to new matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
i.e., making an evaluation or observation, based on the comparison. The calculating step is a mathematical calculation that may alternatively be considered a mental process, as the calculation may be performed in the mind and/or by hand/pen and paper. Thus the claim recites a mental process, or a mental process and a mathematical concept, each one of the enumerated groupings of abstract ideas in the 2019 PEG. 
Additional recited elements/steps of the claim include steps for collecting EEG data and applying wavelet transforms to the EEG data to extract the discriminating features at wavelet scales for respective brain frequency sub-bands; and a generic treatment step when the subject is classified as having AD. These steps do not integrate the judicial exception into a practical application because the collecting and applying steps are mere insignificant pre-solution data gathering steps required to perform the judicial exception, and treating step lacks particularity. Accordingly, claims 15-17 are directed to a judicial exception. 
With respect to the analysis under Step 2B of the 2019 PEG, Applicant acknowledges both continuous and discrete wavelet transforms have been used in the field of EEG processing/analysis 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,083,571 A (previously cited, Prichep) in view of US 2011/0112426 A1 (Causevic), and Jahankhani. 
Regarding claim 15, Prichep teaches/suggests a method of classifying EEG time series data as representative of a condition, the method comprising: 
collecting EEG time series data from a subject (Fig. 3, steps 100 and/or 103); 
extracting discriminating features of the EEG signal time series data (Fig. 3, steps 108-110);
comparing the discriminating features of the EEG signal time series data to a diagnostic signature for a specified condition, where the diagnostic signature comprises discriminating features of an EEG signal time series indicative of the condition (Fig. 3, steps 114-118; col. 4, lines 10-47, where Z-scores can be used to distinguish among different clinical conditions and subgroups within a population through discriminant analysis using discriminant functions comprised of weighted combinations of subsets of variables ("discriminating features"), each of which is believed to contribute to an overall discrimination in some significant way); and
classifying the EEG times series as representative of the condition or not based on the comparison (Fig. 3, step 124; e.g., col. 8, lines 53-66, where the diagnostic categories may include a healthy category and a condition, e.g., depression, category). 

Prichep as modified does not expressly teach the condition is AD, or disclose the discriminating features are determined based on an analysis of extracted features providing optimal sensitivity (col. 6, lines 3-6), but does not teach applying wavelet transforms to the EEG time series data to extract discriminating features of the EEG signal time series data at wavelet scales for respective brain frequency sub-bands; calculating arithmetic or geometric means or accumulations of the discriminating features of the EEG signal time series transformed data across frequency scale ranges corresponding to brain frequency sub-bands; or selecting data from the arithmetic or geometric means or accumulations of the discriminating features of the EEG signal time series transformed data in selected brain frequency sub-hands as candidate sets of extraction features for analysis. 
Causevic teaches/suggests a method comprising applying wavelet transforms to the EEG time series data to extract discriminating features of the EEG signal time series data at wavelet scales for respective brain frequency sub-bands (¶ [0057] wavelet transform can be used to obtain a number of wavelet coefficients at different scales for feature extraction); and selecting data from said discriminating features of the EEG signal time series transformed data in selected brain 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Prichep with the condition comprising AD, wherein the method further comprises applying wavelet transforms to the EEG time series data to extract discriminating features of the EEG signal time series data at wavelet scales for respective brain frequency sub-bands; and selecting features of the EEG signal time series transformed data in selected brain frequency sub-hands as candidate sets of extraction features for analysis as taught/suggested by Causevic in order to facilitate providing a rapid indication of brain state indicative of AD (Causevic, ¶ [0078]) and alternatively or additionally extract/select features revealing temporal frequency data as candidate features for discrimination between brain states (Causevic, ¶ [0069]) that may be analyzed to determine if said features provide optimal sensitivity (Prichep, col. 6, lines 3-6). 
Prichep as modified does not teach the method comprises calculating arithmetic or geometric means or accumulations of the discriminating features of the EEG signal time series transformed data across frequency scale ranges corresponding to brain frequency sub-bands; selecting data from the arithmetic or geometric means or accumulations of the discriminating features of the EEG signal time series transformed data in selected brain frequency sub-hands as candidate sets of extraction features for analysis. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Prichep with calculating arithmetic or geometric means or accumulations of the discriminating features of the EEG signal time series transformed data across frequency scale ranges corresponding to brain frequency sub-bands; and selecting data from the arithmetic or geometric means or accumulations of the discriminating features of the EEG signal time series transformed data in selected brain frequency sub-hands as candidate sets of extraction features for analysis as taught/suggested by Jahankhani in order to decrease the dimensionality of the extracted features (Jahankhani, Feature Extraction). 

Response to Arguments
Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant submits, "[Selecting] data from the arithmetic or geometric means or accumulations of the WE and SE (i.e., discriminating features of the EEG signal time series data) in selected brain frequency sub-bands as candidate sets of extraction features for analysis as the diagnostic signature for the brain-related medical condition (e.g., Alzheimer's Disease) amount to 'significantly more' than any recited abstract idea as there is no evidence of record that such features are well-understood, routine and/or conventional in the field" (Remarks, pgs. 7-8). 
The above feature(s) is/are not recited in the rejected claim. Specifically, claim 15 does not recite calculating WE and SE directly from the transformed time series at each wavelet scale or calculating arithmetic or geometric means or accumulations of the WE and SE across frequency scale ranges corresponding to brain frequency sub-bands, calculating arithmetic or geometric means or accumulations of the WE and SE across frequency scale ranges corresponding to brain frequency sub-bands, and selecting data from the arithmetic or geometric means or accumulations of the WE and SE in selected brain frequency sub-bands as candidate sets of extraction features for analysis, as recited in claim 1. The alleged improvement is dependent on selecting data from the arithmetic or geometric means or accumulations of the WE and SE in selected brain frequency sub-bands as candidate sets of extraction features for analysis. Specifically, Applicant discloses, "While other studies have found no significant entropy features associated with AD at FP1 position, interesting new results can be observed regarding WE and SE due to the inventors' classification of these quantities based on scale ranges corresponding to major brain frequency sub-bands" (¶ [0103]). This is further expressly described as the "novel approach" of the present 
Applicant further submits, "[The] recited features of amended claim 15 cannot be performed 'in the mind' as the examiner alleges in the rejection of claims 15-17 under a 'broadest reasonable interpretation.' Thus, the amended claims recite a practical application of any purported abstract idea" (Remarks, pg. 8). The examiner respectfully disagrees. 
As noted in MPEP 2106.04(a)(2)(III), claims recite a mental process when they contain limitations that can practically be performed in the human mind. Claim 15 recites several steps that may be readily performed in the mind, such a generic comparison of features, selecting features from a group of features, and additionally relatively simple/straightforward mathematical operations (e.g., calculating averages). While there are additional limitations recited in the claim, these are directed to necessary data gathering, and extra-solution post activity of providing a non-particular treatment, as noted above. 
Applicant's arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
4.	Claim(s) 1-14 is/are allowed for at least the reasons noted in the prior Office action (mailed 06/11/2020). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791